Name: Commission Regulation (EC) No 1127/98 of 29 May 1998 amending Regulation (EC) No 613/97 laying down rules for the application of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producers
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  cooperation policy;  farming systems;  plant product
 Date Published: nan

 Avis juridique important|31998R1127Commission Regulation (EC) No 1127/98 of 29 May 1998 amending Regulation (EC) No 613/97 laying down rules for the application of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producers Official Journal L 157 , 30/05/1998 P. 0086 - 0088COMMISSION REGULATION (EC) No 1127/98 of 29 May 1998 amending Regulation (EC) No 613/97 laying down rules for the application of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Articles 8(d), 21 and 25(5) thereof,Whereas, pursuant to Article 1 of Regulation (EC) No 3072/95, the compensatory payment system also applies to rice intended for sowing that qualifies for seed production aid pursuant to Council Regulation (EC) No 2358/71 (3), as last amended by Regulation (EC) No 192/98; whereas Article 2 of Commission Regulation (EC) No 613/97 (4), as amended by Regulation (EC) No 1305/97 (5), should accordingly be amended;Whereas Regulation (EC) No 613/97 stipulates that, to qualify for the compensatory payment, sowing must have finished before certain dates; whereas these dates have been fixed for the 1997/98 marketing year; whereas these dates should be maintained for subsequent marketing years without limiting the length of application, given that they take into account weather factors and correspond to the sowing calendar practised in the various production regions in the Community;Whereas the provisions on the integrated administration and control system for certain Community aid schemes as laid down by Council Regulation (EC) No 3508/92 (6), as last amended by Regulation (EC) No 820/97 (7), and Commission Regulation (EEC) No 3887/92 (8), as last amended by Regulation (EC) No 2015/95 (9), do not contain specific rules on the final date for submitting surface aid applications for the rice sector; whereas pending their amendment, the abovementioned date should be established on a transitory basis to manage the compensatory payment system;Whereas, pursuant to Article 6(5) of Regulation (EC) No 3072/95, as amended, the producer Member States determine the reduction to be applied to the compensatory payment where the base area or areas laid down for their territory is exceeded; whereas Article 6 of Regulation (EC) No 613/97 should therefore be amended as a result and, to ensure uniform application of the system, the methods for calculating surface aid applications and for establishing the rates of overrun of base areas should be specified; whereas provision should lastly be made for the administrative notifications needed to ensure satisfactory monitoring of the system as applied;Whereas the measures provided for in this Regulation must take effect immediately to allow management of the compensatory payment system in the 1998/99 marketing year;Whereas the Management Committee for Cereals has not delivered its opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 613/97 is hereby amended as follows:1. the first subparagraph of Article 2 is replaced by the following:'Any given cultivated parcel shall not be the subject of more than one application for compensatory payment pursuant to Regulation (EC) No 3072/95, and shall not be the subject of any other aid application, with the exception, however, of seed production aid pursuant to Council Regulation (EC) No 2358/71 (*).(*) OJ L 246, 5.11.1971, p. 1.`;2. Article 4 is replaced by the following:'Article 41. To qualify for the payment, the area must be sown by 31 May preceding the harvest in question at the latest, except in Spain and Portugal where the final date shall be 30 June.In French Guiana, the areas must be sown for each of the two sowing cycles, no later than 31 December and 30 June preceding the harvests in question. France shall undertake a thorough check of the areas sown in the December cycle.2. The dates referred to in paragraph 1 shall be deemed the final dates for presenting applications for the 1998/99 marketing year, for the application of Article 6(2) and (4) of Regulation (EEC) No 3508/92 and Article 4(2)(a) of Regulation (EC) No 3887/92.`;3. Article 6 is replaced by the following:'Article 61. To establish whether the base area referred to in Article 6(5) of Regulation (EC) No 3072/95 has been exceeded, the competent authority in the Member State shall take into account the base area laid down in Article 6(4) of the aforementioned Regulation and the total of the areas for which aid applications have been submitted for the base area in question.2. In establishing the total area for which aid applications have been submitted, account shall not be taken of applications or parts of applications that an administrative check has shown to be clearly unjustified.Where appropriate, the area actually determined in the course of on-the-spot checks pursuant to Article 6 of Regulation (EEC) No 3887/92 shall be counted.3. If an overrun is observed, the Member States shall establish by 30 September at the latest the percentage overrun, calculated to two decimal places. However, it shall notify the Commission beforehand of the overrun.Where an overrun can be foreseen, the Member State shall inform the producers forthwith.The rate of overrun shall be used for calculating the reduction in the compensatory payment, in accordance with the first indent of Article 6(5) of Regulation (EC) No 3072/95.4. The rate of overrun referred to in paragraph 3 can, however, be corrected by the Member States after 30 December but no later than 15 January of the following year. In such cases, they shall inform the Commission forthwith, and justify the correction.The Member States concerned shall implement the amended rates of reduction, as appropriate, by paying the producers in question or recovering from them the difference between the initial compensatory payment and the payment resulting from the application of the amended rate of reduction. Recovery shall be effected in accordance with Article 14 of Regulation (EEC) No 3887/92.If an additional compensatory payment falls due as a result of a corrected notification from a Member State, it must be paid before the following 1 April.5. The Member States shall send the Commission:- before 1 October following the start of each marketing year, the data listed in the table in the Annex hereto,- before the following 15 March or, where a correction has been made, 15 May, the areas for which a compensatory payment has been paid.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 329, 30. 12. 1995, p. 18.(2) OJ L 20, 27. 1. 1998, p. 16.(3) OJ L 246, 5. 11. 1971, p. 1.(4) OJ L 94, 9. 4. 1997, p. 1.(5) OJ L 177, 5. 7. 1997, p. 11.(6) OJ L 355, 5. 12. 1992, p. 1.(7) OJ L 117, 7. 5. 1997, p. 1.(8) OJ L 391, 31. 12. 1992, p. 36.(9) OJ L 197, 22. 8. 1995, p. 2.ANNEX TABLE OF DATA >START OF GRAPHIC>Member State: Year: Production areaVarietyNumber of applicationsHectaresTotal hectares1.2.3.Total >END OF GRAPHIC>